Case 2:20-cv-00861-JLB-NPM Document 12 Filed 01/27/21 Page 1 of 4 PageID 123




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

TERRACE III AT HIGHLAND WOODS
ASSOCIATION, INC.,

         Plaintiff,

v.                                                               Case No. 2:20-cv-861-FtM-66NMP

EMPIRE INDEMNITY INSURANCE
COMPANY,

     Defendant.
______________________________________/

                                  CASE MANAGEMENT REPORT1

         The parties agree to these dates and discovery plan under Federal Rule of Civil

Procedure 26 and Local Rule 3.05:

                 DEADLINE                                            AGREED DATE

    Corporate Disclosure Statements              Plaintiff filed on 1/11/2021
    [Due immediately upon each party’s Defendant filed on Select Date
    first appearance]

    Rule 26(a)(1) Initial Disclosures            ☐ Exchanged
    [Due 14 days after Rule 26(f)                ☒ To be exchanged by 2/2/2021
    conference]

    Motions to Add Parties or Amend              2/26/2021
    Pleadings
    [Court recommends 1 to 2 months
    after the Rule 26(f) conference]

    Disclosure of Expert Reports                 Plaintiff: 9/22/2021
                                                 Defendant (includes rebuttal): 10/6/2021


1 The Court is not responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not
affect this Order.


                                                       1
Case 2:20-cv-00861-JLB-NPM Document 12 Filed 01/27/21 Page 2 of 4 PageID 124




             DEADLINE                                      AGREED DATE
[Court recommends the last               Plaintiff Rebuttal: 11/3/2021
disclosure to occur 1 to 2 months
before the discovery deadline]

Discovery                                12/3/2021
[Court recommends 6 to 8 months
before the trial term so it can decide
dispositive motions]

Dispositive and Daubert Motions          12/17/2021
[Court recommends at least 4
months before the meeting to
prepare the joint final pretrial
statement]

Meeting in Person to Prepare             3/14/2022
Joint Final Pretrial Statement
[Court recommends 1 month before
the Final Pretrial Conference]

Motions in Limine                        3/20/2022
[Court recommends 3 days before
the deadline for Joint Final Pretrial
Statement and Trial Briefs]

Joint Final Pretrial Statement and 3/23/2022
Trial Briefs
[Court recommends 3 weeks before
the Final Pretrial Conference]

Final Pretrial Conference                4/14/2022

Monthly Trial Term                       May        2022
[Cases are scheduled for a monthly
trial term—not a specific date. The
Court recommends 20 to 22 months
after the case is filed or removed]

Estimated Length of Trial                4          days

Jury or Non-Jury                         Jury



                                                2
Case 2:20-cv-00861-JLB-NPM Document 12 Filed 01/27/21 Page 3 of 4 PageID 125




                 DEADLINE                                          AGREED DATE

    Mediation                                   Deadline: 12/10/2021
    [Court recommends mediation after           Mediator: To be determined by the parties
    the discovery deadline but before
    dispositive motions]

    Settlement                                  ☐ Likely
                                                ☒ Unlikely

    All Parties Consent to the                  ☐ For all purposes including trial
    Assigned Magistrate Judge2
                                                ☐ For some purposes like class certification,
                                                summary judgment, or motions for a final order
                                                or judgment (please list)
                                                ☒ For no other purpose beyond authority
                                                granted by statute, rule, and referral

    All Parties Request a Settlement            ☐ Yes
    Conference with a Magistrate
    Judge                                       ☐ No
                                                ☒ Likely to Request in Future

    Related Case Notice Completed               ☒ Yes
    (Available on the assigned district
    judge’s website)

A. Preliminary Pretrial Conferences

        For cases assigned to United States District Judge Sheri Polster Chappell
and United States District Judge John L. Badalamenti, the assigned Magistrate Judge
will hold a preliminary pretrial conference (“PPTC”) in most cases after the parties file this
Case Management Report. The parties should expect to discuss these topics at the
PPTC: the facts, unique issues anticipated by counsel, the Court’s case management
practices and procedures, deadlines to govern the case, prospects of settlement, pending
motions, scope of discovery, need for expert witnesses, length of trial, and calendar
conflicts. Unresolved issues to discuss at the PPTC include:
Other than pending motions, if any, the parties are unaware of any unresolved issues
to be addressed during the PPTC. As for unique issues, the parties are mindful that

2 If the parties wish to voluntarily consent to the assigned Magistrate Judge, they must sign and file either
the AO Form 85 (consent for all purposes including trial) or AO Form85A (consent for some purpose like a
specific motion) found on the Court’s website.


                                                     3
Case 2:20-cv-00861-JLB-NPM Document 12 Filed 01/27/21 Page 4 of 4 PageID 126




Coronavirus continues to plague the United States and may impact the speed or format
of depositions, mediation, hearings, and other court proceedings.

After the PPTC, the assigned Magistrate Judge will issue a Case Management and
Scheduling Order to govern the case.

    For cases assigned to Senior United States District Judge John E. Steele, a
preliminary pretrial conference is mandatory only in Track Three cases. The Court will
consider a request to re-track a Track Two case to a Track Three case only after a class
is certified and/or motions to dismiss have been decided in complex actions. For Track
Two cases, Judges Barber and Steele will issue Case Management and Scheduling
Orders after the parties file a Case Management Report.

B. Discovery

       The parties must jointly file—along with this Case Management Report and
Related Case Notice—the “Pretrial & Discovery Plan” found on the assigned Magistrate
Judge’s website. The Pretrial & Discovery Plan, Case Management Report, and Related
Case Notice must be filed as three separate docket entries. The parties must also
follow the Discovery Handbook for the Middle District of Florida available on the Court’s
website.

C. Mediation

      Without mandatory arbitration or a Court order otherwise, the parties in every case
must participate in mediation. The parties must select a mediator from the Court’s
approved list of mediators found on its website.

Date: January 27, 2021


    /s/ Cary Goggin                            /s/ Phillip Howell
    Cary Goggin, Esq                           Phillip S. Howell, Esq.
    FL Bar No. 92404                           David T. Burr, Esq.
    GOEDE, ADAMCZYK, DEBOEST & CROSS,          GALLOWAY, JOHNSON, TOMPKINS, BURR &
    PLLC                                       SMITH, PLLC
    CGoggin@gadclaw.com                        dburr@gallowaylawfirm.com
    JDelgado@gadclaw,com                       phowell@gallowaylawfirm.com
    6609 Willow Park Drive, Suite 201          400 North Ashley Drive
    Naples, FL 34109                           Suite 1000
    Counsel for Plaintiff, Terrace II at       Tampa, FL 33602
    Highland Woods Association, Inc.           Counsel for Defendant, Empire Indemnity
                                               Insurance Company




                                           4
